DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pringle, et al (U.S. Patent Application Publication 2009/0072136 A1).
Regarding claim 11, Pringle discloses a method comprising:
Providing a linear ion trap with a field radius r<=5 mm (paragraph 0014);
Providing the linear ion trap with a pressure environment of 0.1 Pa<=P<=10 Pa (paragraphs 0002-0003); and
Providing the linear ion trap with a radio-frequency voltage with a frequency of 2 MHz<=f<=10 MHz (paragraph 0028).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, et al (U.S. Patent Application Publication 2016/0118238 A1) in view of Pringle.
Regarding claim 1, Gordon discloses a mass spectrometer comprising:
A vacuum chamber, a range of a working pressure P of the vacuum chamber being 0.1 Pa<=P<=10 Pa (paragraph 0092);
A linear ion trap, arranged in the vacuum chamber (paragraph 0028), wherein a range of a field radius r of the linear ion trap is 5.3 mm (paragraph 0204);
A detector (705) arranged in the vacuum chamber (Fig. 7); and
A power supply, configured to provide a radio frequency voltage for the linear ion trap, a range of a frequency f of the radio-frequency voltage being 2 MHz<=f<=10 MHz (paragraph 0176).
Gordon does not teach a range of a field radius r of the linear ion trap is r<=5 mm, but does teach a field radius very close to 5 mm (5.3 mm). Gordon also teaches that reducing the field radius allows the background pressure to be higher without reducing ion transmission (paragraph 0206). Pringle teaches a linear ion trap with a range of a field radius less than or equal to 5 mm (paragraph 0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the field radius of Gordon’s linear ion trap from 5.3 mm to less than or equal to 5 mm, as a matter of routine optimization of a result-effective variable, to achieve better ion transmission at higher background pressures.
Regarding claim 2, Gordon teaches a vacuum pump, connected to the vacuum chamber, wherein the vacuum pump is a rotary vane vacuum pump or a diaphragm pump (paragraph 0062).
Regarding claim 3, Gordon teaches wherein a range of a pumping speed S of the vacuum pump is S<=100 L/min (paragraph 0064).
Regarding claim 4, Gordon teaches a capillary, configured to guide a sample into the vacuum chamber (paragraph 0110).
Regarding claim 6, Gordon teaches a detector arranged at an ion outlet of the linear ion trap (paragraph 0110).
Regarding claims 7 and 8, Gordon teaches an ion source arranged between a sample inlet of the vacuum chamber and the linear ion trap, wherein the ion source is one or a combination of a photoionization ion source, a dielectric barrier discharge ion source, a glow discharge ion source or an electron bombardment ion source (paragraph 0160).
Regarding claim 10, Gordon teaches wherein the range of the frequency f of the radio-frequency voltage is any one or a combination of 2-3 MHz, 3-4 MHz, 4-5 MHz, 5-6 MHz, 6-7 MHz, 7-8 MHz, 8-9 MHz, and 9-10 MHz (paragraph 0176).
Claim 11 is drawn to the method of using the apparatus of claim 1, and the same rejection applies mutatis mutandis.
Regarding claim 13, Gordon teaches providing the apparatus in a gas chromatography-mass spectrometry apparatus (paragraph 0117).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Pringle as applied to claim 1 above, and further in view of Drew, et al (U.S. Patent 5,313,061).
	Regarding claim 5, Gordon in view of Pringle teaches the apparatus of claim 1, but fails to teach a membrane injection interface communicating with the vacuum chamber; however, Drew teaches that a membrane injection interface is advantageous to use in a gas chromatograph-mass spectrometer like Gordon’s, because they are small in size, rugged, and do not need a separate pumping system (column 8, lines 5-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a membrane injection interface communicating with the vacuum chamber in the gas chromatograph-mass spectrometer taught by Gordon, in order to obtain the advantages taught by Drew.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Pringle as applied to claim 1 above, and further in view of Li (CN 109142639 A).
	Regarding claim 12, Gordon in view of Pringle teaches the GC-MS apparatus according to claim 1, but does not teach providing the apparatus in a VOC online monitoring apparatus; however, Li teaches that including a GC-MS apparatus such as Gordon’s in a VOC online monitoring apparatus ensures the monitoring accuracy of the system (paragraph 0066).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the mass spectrometer according to claim 1 in a VOC online monitoring apparatus, in order to ensure the monitoring accuracy of the VOC online monitoring apparatus as taught by Li.
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. Applicant argues that Gordon fails to teach both the linear ion trap and the detector in the same chamber. (Reply, pp. 5-6.) This is not persuasive, because Gordon teaches a detector (705) in the third vacuum chamber, which is the chamber having a working pressure between 0.1 Pa<=P<=10 Pa that contains the linear ion trap. (Note that, although element 704 is called a quadrupole mass analyzer in paragraph 0212, paragraph 0028 states the third vacuum chamber may contain a linear ion trap mass analyzer as an alternative to a quadrupole mass analyzer). Gordon in view of Pringle therefore teaches every element of claim 1, as amended. Furthermore, Applicant’s argument characterized claim 11 as being dependent on claim 1; however, claim 11 is an independent claim for which no argument was provided. Therefore, the previous rejection under Pringle remains applicable to claim 11 in addition to the rejection under Gordon in view of Pringle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        02 December 2022